DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-16 are pending wherein claims 1-10 are currently under examination and claims 11-16 are withdrawn from further consideration pursuant 37 CFR 1.142(b) as being drawn to non-elected high temperature nickel base alloy components. Applicant’s election of claims 1-10 was made with traverse in the Response filed on August 17, 2021. Applicant traverses on the ground that the subject matter of all the claims is sufficiently related that a thorough search for the subject matter of any one Group of claims would encompass a search for the subject matter of the remaining claims; the search and examination of the entire application could be made without serious burden; and the Examiner must examine all the claims on the merits in order to avoid unnecessary delay and expense to Applicant. 
In response, the Examiner notes that the instant application is a national stage application under 35 U.S.C. 371 and the analysis the Office uses to determine whether a restriction is appropriate or not is different in these types of applications relies on a special technical feature being present in one invention and not the other or an invention being reasonably disclosed in the prior art. Since DeLuca et al. (‘692) discloses substantially similar composition and microstructure relative to that of the instant invention, the restriction is deemed proper and therefore made final. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high" the phrase “high temperature component” in claims 1-10 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
	With respect to the term “type” in the phrase “precipitation strengthening-type”, the addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). Likewise, the phrase "ZSM-5-type aluminosilicate zeolites" was held to be indefinite because it was unclear what "type" was intended to convey. The interpretation was made more difficult by the fact that the zeolites defined in the dependent claims were not within the genus of the type of zeolites defined in the independent claim. Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Raymond et al. (US 5,584,947).
In regard to claim 1, Raymond et al. (‘947) discloses a method for producing nickel base alloy components that would be used in gas turbines (high temperature components) comprising using extrusion consolidation on hot compacted powder and aging at a temperature in the range of about 1200 to about 1600⁰F (crystal grain coarsening step) wherein the composition would contain 0.01 to 0.06 weight percent carbon and 7 to 9 weight percent of aluminum plus titanium (column 1, lines 14-31, column 3, lines 13-38, column 8 and Table I, Alloy A for instance). Since Raymond et al. (‘947) discloses nickel base alloys that would contain aluminum and/or titanium as well as an aging step to precipitate the Ni(Al,Ti) phase (γ’ phase), the alloy would be considered a “precipitation strengthening-type Ni-based alloy”  as claimed. The Examiner notes that the amounts of carbon, aluminum and titanium overlap the amounts of the instant invention, which establishes prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of carbon, titanium and aluminum from the amounts disclosed by Raymond et al. (‘947) because Raymond et al. (‘947) discloses the same utility throughout the disclosed ranges. 
	In regard to claim 2, Raymond et al. (‘947) discloses a step of hot isostatic pressing between the steps of having a hot consolidated powder/extrusion and aging (column 3 and column 8). 
	In regard to claim 4, Raymond et al. (‘947) discloses 0.01 to 0.06 weight percent carbon, which overlaps the range of the instant inventon (Table I, Alloy A). MPEP 2144.05 I. 
	In regard to claim 5, Raymond et al. (‘947) discloses nickel base alloys having compositions relative to that of the instant invention as set forth below (Table I, Alloy A).


Element
Instant Claim
(mass percent)
Raymond et al. (‘947)
(weight percent)
Overlap
Nb + Ta
0 – 4.6 
1.5 – 2.5 
1.5 – 2.5 
Cr
5 – 22.8 
11 – 13 
11 – 13 
Co
0 – 19.5 
17 – 19 
17 – 19 
Mo + W
1.8 – 13.75 
3.5 – 4.5 
3.5 – 4.5 
B
0 – 0.10 
0.01 – 0.04 
0.01 – 0.04 
Zr
0 – 1 
0 – 0.06 
0 – 0.06 
Hf
0 – 2 
0
0
C
0.002 – 0.07 
0.01 – 0.06 
0.01 – 0.06 
Al + Ti
5.4 – 8.4 
7 – 9 
7 – 8.4 
Ni
Balance
Balance
Balance


	The Examiner notes that the amounts of niobium, tantalum, chromium, cobalt, molybdenum, tungsten, boron, zirconium, hafnium, carbon, aluminum and titanium disclosed by Raymond et al. (‘947) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of niobium, tantalum, chromium, cobalt, molybdenum, tungsten, boron, zirconium, hafnium, carbon, aluminum and titanium from the amounts disclosed by Raymond et al. (‘947) because Raymond et al. (‘947) discloses the same utility throughout the disclosed ranges. 
In regard to claim 6, Raymond et al. (‘947) discloses nickel base alloys having compositions relative to that of the instant invention as set forth below (Table I, Alloy A).
Element
Instant Claim
(mass percent)
Raymond et al. (‘947)
(weight percent)
Overlap
Nb + Ta
1.5 – 3.0 
1.5 – 2.5 
1.5 – 2.5 
Cr
11 – 15 
11 – 13 
11 – 13 
Mo 
3.8 – 5.2  
3.5 – 4.5 
3.8 – 4.5 
B
0.005 – 0.02 
0.01 – 0.04 
0.01 – 0.02
Zr
0.05 – 0.20 
0 – 0.06 
0.05 – 0.06 
C
0.002 – 0.07 
0.01 – 0.06 
0.01 – 0.06 
Al + Ti
6 – 7.5  
7 – 9 
7 – 7.5
Ni
Balance
Balance
Balance


prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of niobium, tantalum, chromium, cobalt, molybdenum, tungsten, boron, zirconium, hafnium, carbon, aluminum and titanium from the amounts disclosed by Raymond et al. (‘947) because Raymond et al. (‘947) discloses the same utility throughout the disclosed ranges.
	In regard to claim 7, Raymond et al. (‘947) discloses extrusion consolidation followed by hot isostatic pressing and forging (column 3). 
	
Claim 3 is rejected under 35 U.S.C.103 as being unpatentable over Raymond et al. (US 5,584,947) as applied to claim 1, and further in view of Demster et al. (Heat Treatment Metallurgy of Nickel-Base Alloy,  Heat Treating of Nonferrous Alloys).
In regard to claim 3, Raymond et al. (‘947) discloses an aging step (coarsening) as set forth above, but Raymond et al. (‘947) does not specify wherein the aging step would take place in a vacuum atmosphere.
Demster et al. teaches that vacuum atmosphere would typically be used when heating above tempeatures of above 1500⁰F when parts are at or close to final dimensions in order to prevent the formation of an oxide film or limit the oxidation to a thin surface film (page 473, left column). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the aging step, as disclosed by Raymond et al. (‘947), by using a vacuum atmosphere when heating to temperature of above 1500⁰F, as disclosed by Demster et al., in order to . 

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claim 8, neither Raymond et al. (‘947) nor Demster et al. disclose or adequately suggest wherein the shaping includes injecting a compound obtained by kneading the alloy powder and a resin into a mold to shape an intermediate compact; debindering the intermediate compact; and sintering the debindered intermediate compact to obtain the powder compact since Raymond et al. (‘947) discloses shaping by extrusion consolidation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSEE RANDALL ROE whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSEE R ROE/Primary Examiner, Art Unit 1796